Seevers, Ch. J.
In 1873 Jasper Parks transferred certain personal property and conveyed certain real estate to the defendant, Jacob Waggoner, and in consideration thereof the defendant agreed to pay the indebtedness of Parks & Cook. Rased ujion this agreement the plaintiff, claiming Parks & Cook were indebted to him, obtained a judgment against the said defendant.
A portion of the real estate so conveyed to the defendant he shortly after the rendition of said judgment conveyed to his wife Ann M. Waggoner. The consideration recited in the deed is one thousand dollars. The plaintiff claims said conveyance is fraudulent and void because made to hinder and delay creditors and especially the plaintiff. The object of this *41action, is to set aside the conveyance and subject tbe real estate to its payment.
I. The judgment is conclusive evidence tbat tbe defendant Jacob "Waggoner, is indebted to the plaintiff and also tbat Parks & Cook were indebted to tbe latter. Therefore evidence tending to show Waggoner is not indebted to plaintiff, or tbat be bad paid out on account of tbe indebtedness of Parks & Cook more money than be has or can realize from tbe property received by him from Parks, under tbe contract, is immaterial in this action.
II. As between plaintiff and Jacob Waggoner tbe former bad tbe undoubted right in equity to subject tbe property in controversy to tbe payment of tbe indebtedness from Parks & Cook to him. He has tbat right now, unless Mrs. Waggoner is a bona fide purchaser for value without notice of such equity. There is no evidence excepting tbe recital in tbe deed tending to show tbat Mrs. Waggoner ever paid one cent for tbe property. By tbe quitclaim deed under which she bolds she obtained tbe interest in, and right to, tbe land of her husband, and nothing more. She is not a bona fide purchaser and under tbe circumstances it was incumbent on her, in order to cut off tbe equity of tbe plaintiff, to establish she bad paid value for tbe land without notice. Watson v. Phelps, 40 Iowa, 482; Besore v. Dosh, 43 Id., 211; Springer v. Bartle, 46 Id., 688.
It is not material therefore to inquire whether tbe conveyance to Mrs Waggoner was fraudulent or not, or whether Jacob Waggoner was insolvent or not, because tbe plaintiff bad tbe right to subject this particular property as a primary fund to tbe payment of bis debt.
Aeeirmeb.